Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

 As indicated in the 11/30/2021 Office Action, claims 36-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  As pointed out in MPEP821.04: “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.”

This application is in condition for allowance except for the following formal matters: 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis for the following terms of claim 25:  ‘first quantity’ of raw materials, ‘first ratio’, ‘first quantity’ of molten glass, ‘first glass sheet’, ‘measured compaction’, ‘second ratio’, the “determining” of the second ratio, ‘second quantity’ of materials, “second quantity” of molten glass, and “second glass sheet”.  There is no antecedent basis for the claim 26: ‘desired annealing point’,  and ‘measured annealing point”.  There is no antecedent basis for the claim 27 ‘supplying’, “actively controlling’, ‘varying’, ‘supplied anhydrous boric oxide’ and ‘supplied wet boric acid’. There is no antecedent basis for the  claim 28” measured annealing points’.  There is no antecedent basis for the claim 29 ‘magnitude of disparity’.  There is no antecedent basis for the claim 30 “dry silicon dioxide” and ‘set silicon dioxide” and the ‘third ratio’. There is no antecedent basis for the claim 31 ‘fourth ratio’ and ‘defines’.  The claim 32 controller being ‘configured’.  There is no antecedent basis for the claim 33 ‘supplying’, “actively controlling’, ‘varying’, ‘supplied anhydrous boric. There is no antecedent basis for the claim 35: ‘first water content’.  
	
Response to Arguments
3/1/2021 have been fully considered but they are not persuasive. 
It is asserted the objected to terms may be ascertainable by reference to the description.  This is not persuasive because it is merely a conclusion.  Examiner could not find where antecedent basis or clear support for the terms may be found.  Applicant should point to the antecedent basis or clear support by page and line number. 
It is asserted that it is unreasonable that “first ratio” and “second ratio” cannot be understood after reading the application.  This is not persuasive because it is not relevant.  That the claims comply with the definite statute is irrelevant as to whether the claims comply with 37 CFR 1.75 (d) (1).  If the rule is not a superfluous redundancy of the statute. 
It is asserted that the “first ratio” and “second ratio” is described at page 14, lines 6-13.   Examiner disagrees because neither of these terms is used in those lines.  Also because the “standard boric acid” does not appear to meet the “first ratio” as required by claim 25. 

Applicant is reminded of 37 CFR 1.121 (e):

(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.
	
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741